Electronically Filed
                                                       Supreme Court
                                                       SCOT-17-0000705
                                                       15-MAR-2018
                                                       02:49 PM
                            SCOT-17-0000705

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

            IN THE MATTER OF CONTESTED CASE HEARING RE
       CONSERVATION DISTRICT USE APPLICATION (CDUA) HA-3568
     FOR THE THIRTY METER TELESCOPE AT THE MAUNA KEA SCIENCE
    RESERVE, KAʻOHE MAUKA, HAMAKUA, HAWAII, TMK (3)404015:009
________________________________________________________________

      APPEAL FROM THE BOARD OF LAND AND NATURAL RESOURCES
                (BLNR-CC-16-002 (Agency Appeal))


                     ORDER DISMISSING APPEAL
 (By: Recktenwald, C.J., McKenna, Pollack, and Wilson, JJ., and
  Circuit Judge Castagnetti, in place of Nakayama, J., recused)


            Upon review of the record, it appears that:

            (1)   On October 10, 2017, appellant Dwight J. Vicente

filed a notice of appeal;

            (2)   On December 5, 2017, the record on appeal for

this case was filed in SCOT-17-0000777, as this court directed

in its order dated December 4, 2017;

            (3)   On December 5, 2017, the appellate clerk notified

the parties that the opening brief was due on or before January

16, 2018;
          (4)   Vicente did not file an opening brief or request

an extension of time;

          (5)   On February 28, 2018, the appellate clerk

notified Vicente that the time for filing the opening brief had

expired, the matter would be called to the court’s attention on

March 12, 2018, for appropriate action, which could include

dismissal of the appeal, pursuant to Hawaiʻi Rules of Appellate

Procedure Rule 30, and any request for relief from default

should be made by motion; and

          (6) Vicente took no further action in this appeal.

          Therefore, IT IS HEREBY ORDERED that the appeal is

dismissed.

          DATED:   Honolulu, Hawaiʻi, March 15, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson

                                /s/ Jeannette H. Castagnetti




                                  2